DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2, 3, 10, 12, 13, 23, 27—35.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 15, 16, 24—26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Homma (JP 5942244 B2) in view of Ambrose (CN 106462232 A) in view of Bart H (CN 106569159 A). 
Regarding claim 1
Homma discloses 
A system for magnetic resonance imaging (MRI) (Background-Art ¶ 1—2),                        comprising: 
at least one storage device including a set of instructions (Descriptions Of Embodiments ¶ 7—8); and 



at least one processor configured to communicate with the at least one storage device (Descriptions Of Embodiments ¶ 7—8, the processor is CPU, Ref 8),
wherein when executing the set of instructions, the at least one processor is configured to direct the system to perform operations (Third Embodiment, ¶ 9)                      including: 
obtaining scan data of a subject (Background-Art,  ¶ 2), the scan data being acquired by an MR scanner at a time according to a pulse sequence (Description Of Embodiments, ¶ 7); 
obtaining motion data of the subject (Background-Art,  ¶ 2), the motion data of the subject being acquired by one or more sensors at the time (Description Of Embodiments, ¶ 10—11), the motion data reflecting a motion state of the subject at the time (Description Of Embodiments, ¶ 10—11); 
Although strongly implied, Homma does not explicitly disclose,
“Multiple sensors
determining, based on the motion data of the subject, a processing strategy indicating whether using the scan data to fill one or more k-space lines corresponding to the pulse sequence in a k-space; and 
obtaining k-space data based on the processing strategy”. 
Ambrose, however, teaches 

Multiple sensors (As Vignettes  ¶ 9)
Homma in view of Ambrose do not explicitly teach 
“determining, based on the motion data of the subject, a processing strategy indicating whether using the scan data to fill one or more k-space lines corresponding to the pulse sequence in a k-space; and 
obtaining k-space data based on the processing strategy”. 
Bart, however, teaches 
determining, based on the motion data of the subject, a processing strategy indicating whether using the scan data to fill one or more k-space lines corresponding to the pulse sequence in a k-space (Background Technology, ¶ 7);                              and obtaining k-space data based on the processing strategy (Background Technology, ¶ 7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “multiple sensors” as taught by Ambrose as well as the “k-space data from the processing strategy” of Bart in the system of Homma.
The justification for this modification would be to 1) use multiple sensors to accurately map body movements of the MRI patient, and 2) to update k-space to so that it contains data with minimized motion artifacts.  

	

Regarding claim 11
Homma discloses 
A system for magnetic resonance imaging (MRI) (Background-Art ¶ 1—2), comprising: 
at least one storage device including a set of instructions (Descriptions Of Embodiments ¶ 7—8); and 
at least one processor configured to communicate with the at least one storage device (Descriptions Of Embodiments ¶ 7—8, the processor is CPU, Ref 8), 
wherein when executing the set of instructions, the at least one processor is configured to direct the system to perform operations (Third Embodiment, ¶ 9)  including: 
obtaining first scan data of a subject, the first scan data being acquired by an MR scanner at a first time according to a first pulse sequence (First Embodiment, ¶ 
6, the first scan is “first breathing cycle before the next breathing cycle as taken by the pulse sequence); 
obtaining first motion data of the subject (First Embodiment, ¶ 6),                     the first motion data of the subject being acquired by one or more sensors at the first time (Description Of Embodiments, ¶ 10—11), the first motion data reflecting 


a first motion state of the subject at the first time (Description Of 
Embodiments, ¶ 10—11);                          
determining, based on the first motion data (Description Of Embodiments, ¶ 10—11), whether the first motion state satisfies a first condition (the first condition is the first part of the respiratory cycle with less motion distortion); and 
determining k-space data based on whether the first motion state satisfies the first condition (data is culled from portions of the breathing cycle with less motion distortion, First Embodiment, ¶ 1), including: in response to determining that the first motion state satisfies the first condition, determining, based on the first scan data, the k-space data (data is part of multiple scans—one of which is the “first scan”); 
or in response to determining that the first motion state does not satisfy the first condition, obtaining second scan data of the subject, the second scan data being acquired by the MR scanner at a second time according to a second pulse sequence (First Embodiment, ¶ 1 , the scans are chosen according to different parts 
of the breathing cycles correlating to different pulse sequences so as to eliminate motion artifacts); 
obtaining second motion data of the subject, the second motion data being acquired by the a sensor at the second time according to the second pulse sequence, 


the second motion data reflecting a second motion state of the subject at the second time; and (First Embodiment, ¶ 1 , the scans are chosen according to different parts of the breathing cycles correlating to different pulse sequences so as to eliminate motion artifacts)
Homma does not explicitly teach 
“Acquiring the motion data with one or more sensors
determining the k-space data based on the second scan data and the second motion data”.
Ambrose, however, teaches 
Multiple sensors (As Vignettes  ¶ 9)
Homma in view of Ambrose do not explicitly teach 
“determining the k-space data based on the second scan data and the second motion data.”
Bart, however, teaches 
determining the k-space data based on the second scan data and the second motion data (Background Technology, ¶ 7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “multiple sensors” as taught by Ambrose as well as the “k-space data from the processing strategy” of Bart in the system of Homma.

The justification for this modification would be to 1) use multiple sensors to accurately map body movements of the MRI patient, and 2) to update k-space to so that it contains data with minimized motion artifacts.  
Regarding claim 15
Homma in view of Ambrose in view of Bart teach the system of claim 11.
Homma applied to claim 15 further teaches
wherein determining, based on the first scan data, the k-space data ([0006]) includes:
determining, based on the first scan data and whether the first motion state satisfies a second condition associated with whether the first scan data needs to be corrected, the k-space data (First Embodiment,  ¶ 7 , the second processing data with second motion data is/are filled in k-space off pulse sequences that are part of a breathing cycle less corrupted by motion artifacts).
Regarding claim 16
Homma in view of Ambrose in view of Bart teach the system of claim 15.
Homma applied to claim 16 further teaches 
wherein the determining, based on the first scan data and whether the first motion state satisfies a second condition, the k-space data (Description Of Embodiments, ¶ 10—11), the first motion data reflecting a first motion state of the subject at the first time (Description Of Embodiments, ¶ 10—11) includes:

in response to determining that the first motion state satisfies the second condition, determining the k-space data by filling one or more k-space lines in a k-space using the first scan data, the one or more k-space lines corresponding to the first pulse sequence (First Embodiment, ¶ 1 , the scans are chosen according to different parts of the breathing cycles correlating to different pulse sequences so as to eliminate motion artifacts).
Regarding claim 24
Homma discloses 
A system for magnetic resonance imaging (MRI) (Background-Art ¶ 1—2), comprising: 
at least one storage device including a set of instructions (Descriptions Of Embodiments ¶ 7—8); and 
at least one processor configured to communicate with the at least one storage device (Descriptions Of Embodiments ¶ 7—8, the processor is CPU, Ref 8), 
wherein when executing the set of instructions, the at least one processor is configured to direct the system to perform operations (Third Embodiment, ¶ 9) including: 
obtaining first scan data of a subject, the first scan data being acquired by an MR scanner at a first time period according to a first pulse sequence (First

Embodiment, ¶ 6, the first scan is “first breathing cycle before the next breathing cycle as taken by the pulse sequence); 
obtaining first motion data of the subject (First Embodiment, ¶ 6), the first motion data of the subject being acquired by a sensor at the first time, the first motion data reflecting a first motion state of the subject at the first time (the first condition is the first part of the respiratory cycle with less motion distortion); 
obtaining second scan data of the subject, the second scan data being acquired by the MR scanner at a second time period according to a second pulse sequence (First Embodiment, ¶ 1 , the scans are chosen according to different parts 
of the breathing cycles correlating to different pulse sequences so as to eliminate motion artifacts); 
obtaining second motion data of the subject, the second motion data of the subject being acquired by one or more sensors at the second time, the second 
motion data reflecting a second motion state of the subject at the second time (First Embodiment, ¶ 1 , the scans are chosen according to different parts of the breathing cycles correlating to different pulse sequences so as to eliminate motion artifacts); 
Homma does not explicitly teach 
“One of more sensors



determining, based on the first motion data and the second motion data, each of a first processing strategy of the first scan data and a second processing strategy of the second scan data; and 
obtaining k-space data based on the first processing strategy and the second processing strategy”
Ambrose, however, teaches 
Multiple sensors (As Vignettes  ¶ 9)
Homma in view of Ambrose do not explicitly teach 
determining, based on the first motion data and the second motion data, each of a first processing strategy of the first scan data and a second processing strategy of the second scan data (Background Technology, ¶ 7); and 
obtaining k-space data based on the first processing strategy and the second processing strategy (Background Technology, ¶ 7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “multiple sensors” as taught by Ambrose as well as the “k-space data from the processing strategy” of Bart in the system of Homma.
The justification for this modification would be to 1) use multiple sensors to accurately map body movements of the MRI patient, and 2) to update k-space to so that it contains data with minimized motion artifacts.  

Regarding claim 25
Homma in view of Ambrose in view of Bart teach the system of claim 24, 
Homma applied to claim 25 further teaches 
wherein the determining, based on the first motion data and the second motion data, each of a first processing strategy of the first scan data and a second processing strategy of the second scan data (Description Of Embodiments, ¶ 14) includes:
in response to determining that a difference between the first motion state and the second motion state satisfies a condition (Description Of Embodiments, ¶ 14, the two different motion states are a state with less motion and a state with more motion), 
determining the first processing strategy including removing the first scan data (Description Of Embodiments, ¶ 14, regions with less motion are extracted for data. This is the same as removing k-space regions with more movement-corrupted data); and 
Bart applied to claim 25 further teaches 
determining the second processing strategy including retaining the second scan data (Background Technology, ¶ 7 ).
Regarding claim 26
Homma in view of Ambrose in view of Bart teach the system of claim 24, 

wherein the determining, based on the first motion data and the second motion data, each of a first processing strategy of the first scan data and a second processing strategy of the second scan data (Description Of Embodiments, ¶ 14)                                     includes: 
in response to determining that a difference between the first motion state and the second motion state does not a condition, determining, based on the first motion data of the subject, the first processing strategy associated with whether using the first scan data to fill one or more k-space lines corresponding to the first pulse sequence in a k-space (Description Of Embodiments, ¶ 14) ; and 
determining, based on the second motion data of the subject, the second processing strategy associated with whether using the second scan data to fill one or more k-space lines corresponding to the second pulse sequence in the k-space (First Embodiment,  ¶ 7 , the second processing data with second motion data is/are filled in k-space off pulse sequences that are part of a breathing cycle less corrupted by motion artifacts).
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Homma (JP 5942244 BE) in view of Ambrose (CN 106462232 A) in view of Bart H (CN 106569159 A) in view of Chen (CN-104569963-A). 
Regarding claim 4
Homma in view of Ambrose in view of Bart teach the system of claim 1, 

Although strongly implied, Homma in view of Ambrose in view of Bart do not explicitly teach 
“wherein the motion data is acquired by the radar sensor with an emission frequency in a range from 1 GHz and 100 GHz configured to distinguish the subject from other objects around the subject”.
Chen, however, teaches 
wherein the motion data is acquired by the radar sensor ([0013]) with an emission frequency in a range from 1 GHz and 100 GHz ([0049]:[05])                         configured to distinguish the subject from other objects around the subject ([0013]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “radar sensor in 
gigahertz range” as taught by Chen in the system of Homma in view of Ambrose in view of Bart.
The justification for this modification would be to track motion of something in real-time (ABSTRACT, Chen). 
Claims 5—9, 17—22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Homma (JP 5942244 B2) in view of Ambrose (CN 106462232 A) in view of Bart H (CN 106569159 A) in view of Liu (US 2013/0251225 A1).  
Regarding claim 5

Homma in view of Ambrose in view of Bart teach the system of claim 1, 
Homma in view of Ambrose in view of Bart do not explicitly teach 
“wherein the processing strategy includes one of retaining the scan data, correcting the scan data based on the motion data, removing the scan data, or replacing the scan data”.
Liu, however, teaches 
wherein the processing strategy includes one of retaining the scan data, correcting the scan data based on the motion data, removing the scan data, or replacing the scan data ([0022], [0024]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “facility of replacing scan data” as taught by Liu in the system of Homma in view of Ambrose in view of Bart.
The justification for this modification would be to replace contaminated data with non-contaminated data. 
Regarding claim 6
Homma in view of Ambrose in view of Bart in view of Liu teach the 
system of claim 5, 
Liu applied to claim 6 further teaches 


wherein the determining, based on the motion data of the subject, a processing strategy includes ([0007]):
in response to determining, based on the motion data, that the motion state of the subject satisfies a first condition and does not satisfy a second condition, determining the processing strategy including correcting the scan data based on the 
motion data to obtain corrected scan data for filling the one or more k-space lines corresponding to the pulse sequence ([0024], the k space data is repaired based on several conditions, and corrected scan data is obtained. The conditions are if or, if not, the data is displaced beyond first and second thresholds).
Regarding claim 7
Homma in view of Ambrose in view of Bart in view of Liu teach the 
system of claim 5, 
	Liu applied to claim 7 further teaches 
wherein the determining, based on the motion data of the subject, a processing strategy ([0007] & [0024]) includes: 
in response to determining, based on the motion data, that the motion state of the subject satisfies a second condition, determining the processing strategy including retaining the scan data for filling the one or more k-space lines corresponding to the pulse sequence ([0027], the processing strategy that is determined for filling k-space is a “phase correction”).

Regarding claim 8 
Homma in view of Ambrose in view of Bart in view of Liu teach the 
system of claim 5, 
Liu applied to claim 8 further teaches 
wherein the determining, based on the motion data of the subject, a processing strategy ([0007])  includes: 
in response to determining, based on the motion data, that the motion state of the subject does not satisfy a first condition and the scan data satisfies a third condition ([0024]—[0027], there are multiple conditions and scans),                        obtaining second scan data of the subject, the second scan data being acquired by the MR scanner at next time according to the pulse sequence, the second scan data satisfying the first condition or a second condition ([0024]) ; and 
determining the processing strategy including replacing the scan data using the second scan data to fill the one or more k-space lines corresponding to the pulse sequence ([0024]—[0025]).
Regarding claim 9
Homma in view of Ambrose in view of Bart in view of Liu teach the 
system of claim 5, 
Liu applied to claim 9 further teaches 


wherein the determining, based on the motion data of the subject, a processing strategy ([0002]—[0004]) includes: 
in response to determining, based on the motion data, that the motion state of the subject does not satisfy a first condition and the scan data does not satisfy a third condition, determining the processing strategy including removing the scan data ([0006], after testing with various conditions—different phases of breath-hold—the data is removed if it is corrupted with motion).
Regarding claim 17
Homma in view of Ambrose in view of Bart teach the system of claim 15.
Bart applied to claim 17 further teaches 
wherein the determining, based on the first scan data and whether the first motion state satisfies a second condition, the k-space data (Background Technology, ¶ 7) includes: 
Homma in view of Ambrose in view of Bart do not explicitly teach 
“in response to determining that the first motion state does not satisfy the second condition, obtaining corrected first scan data by correcting the first scan data based on the first motion data; and 
determining the k-space data by filling one or more k-space lines in the k-space using the corrected first scan data, the one or more k-space lines corresponding to the first pulse sequence”.

Liu, however, teaches 
in response to determining that the first motion state does not satisfy the second condition, obtaining corrected first scan data by correcting the first scan data based on the first motion data ([0024], the k space data is repaired based on several conditions, and corrected scan data is obtained. The conditions are if or, if not, the data is displaced beyond first and second thresholds); and 
determining the k-space data by filling one or more k-space lines in the k-space using the corrected first scan data, the one or more k-space lines corresponding to the first pulse sequence ([0024], the k space data is repaired based on several conditions, and corrected scan data is obtained. The conditions are if or, if not, the data is displaced beyond first and second thresholds).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “facility of replacing scan data” as taught by Liu in the system of Homma in view of Ambrose in view of Bart.
The justification for this modification would be to replace contaminated data with non-contaminated data. 
Regarding claim 18
Homma in view of Ambrose in view of Bart teach the system of claim 11.
Homma applied to claim 18 further teaches 

wherein in response to determining that the first motion state does not satisfy the first condition, the at least one processor is configured to direct the system to perform the operations (Description Of Embodiments, ¶ 14)                                       
further including: 
Homma in view of Ambrose in view of Bart do not explicitly teach
“determining whether the first scan data satisfies a third condition, the third condition indicating a contribution of one or more k-space lines corresponding to the first pulse sequence in a k-space; and 
determining the second pulse sequence based on whether the first scan data satisfies the third condition”.
Liu, however, teaches 
determining whether the first scan data satisfies a third condition, the third condition indicating a contribution of one or more k-space lines corresponding to the first pulse sequence in a k-space ([0024]—[0027], there are multiple conditions and scans); and
determining the second pulse sequence based on whether the first scan data satisfies the third condition ([0024]—[0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “facility of replacing 


scan data” as taught by Liu in the system of Homma in view of Ambrose in view of Bart.
The justification for this modification would be to replace contaminated data with non-contaminated data. 
Regarding claim 19
Homma in view of Ambrose in view of Bart in view of Liu teach the system of claim 18.
Liu applied to claim 19 further teaches 
wherein the determining the second pulse sequence based on whether the first scan data satisfies the third condition ([0024]—[0025]) includes: 
in response to determining that the first scan data satisfies the third condition, designating the first pulse sequence as the second pulse sequence ([0028]).
Regarding claim 20
Homma in view of Ambrose in view of Bart in view of Liu teach the system of claim 19.
Liu applied to claim 20 further teaches 
wherein the determining the k-space data based on the second scan data and the second motion data includes ([0024]—[0027], there are multiple conditions and scans): 

determining, based on the second motion data, that the second motion state satisfies the first condition (First Embodiment,  ¶ 7 , the second processing data with second motion data is/are filled in k-space off pulse sequences that are part of a breathing cycle less corrupted by motion artifacts); and 
determining the k-space data by filling the one or more k-space lines corresponding to the first pulse sequence in the k-space based on the second scan data ([0024]—[0027], there are multiple conditions and scans).
Regarding claim 21
Homma in view of Ambrose in view of Bart in view of Liu teach the system of claim 18.
Liu applied to claim 21 further teaches 
wherein the determining the second pulse sequence based on whether the first scan data satisfies the third condition ([0024] & [0004] & [0033], there are several conditions) includes: 
in response to determining that the first scan data does not satisfy the third condition, obtaining the second pulse sequence different from the first pulse sequence ([0024]).
Regarding claim 22
Homma in view of Ambrose in view of Bart in view of Liu teach the system of claim 21.

Liu applied to claim 22 further teaches 
wherein the determining the k-space data based on the second scan data and the second motion data ([0006])—[0009]) includes: 
determining that the second motion state satisfies the first condition, determining the k-space data by filling one or more k-space lines corresponding to the second pulse sequence in the k-space based on the second scan data ([0006], after testing with various conditions—different phases of breath-hold—the data is removed if it is corrupted with motion).
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Homma (JP 5942244 B2) in view of Ambrose (CN 106462232 A) in view of Bart H (CN 106569159 A) in view of Duan (WO 2010069168 A1). 
Regarding claim 14
Homma in view of Ambrose in view of Bart teach the 
system of claim 11.
	Homma applied to claim 14 further teaches 
wherein the first motion data indicates one or more motion parameters associated with the first motion state, and the determining, based on the first motion data, whether the first motion state satisfies a first condition (Description Of Embodiments, ¶ 14) includes: 
Homma in view of Ambrose in view of Bart do not explicitly teach 

“performing a weighted summation on values of the one or more motion parameters to obtain a weighted result; and 
determining, based on the weighted result, whether the first motion state satisfies the first condition”.
Duan, however, teaches 
performing a weighted summation on values of the one or more motion parameters to obtain a weighted result (Detailed Description Of Invention, ¶ 47—48); and 
determining, based on the weighted result, whether the first motion state satisfies the first condition (Detailed Description Of Invention, ¶ 47—48)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “weighted motion parameters” as taught by in the system of Homma in view of Ambrose in view of Bart. 
The justification for this modification would be to improve motion parameter estimation accuracy.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone


number is (571)270-1945. The examiner can normally be reached M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Frederick Wenderoth/ 
Examiner, Art Unit 2852

/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852